Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant's submission filed on 2/1/2021. Claims 1, 12, and 14-16 are amended. Claims 1-16 are pending. 
Allowable Subject Matter
Claims 1-16 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for providing security in a cloud environment. 

The examiner finds applicant’s remarks for patentability made on 2/1/2021 to be persuasive. The examiner further finds applicant’s claim amendment(s) filed on 2/1/2021, to be sufficient to overcome the prior art. The examiner notes the applicant has amended each independent claim to now recite the feature(s) of, “the at least one key with a predetermined pattern of heartbeat messages… monitoring, by the server device, heartbeat messages received from the client device^ each said heartbeat message including the certificate… when the monitored heartbeat messages are detected to be consistent with the predetermined pattern, changing a state associated with the at least one key from a second state to a first state, and when the monitored heartbeat messages are detected to be inconsistent with the predetermined pattern, changing the state associated with the at least one key from the first state to the second state”. The examiner respectfully contends that neither of the prior art references, Anderson et al. (US Patent Publication No. 2019/0075115) nor Harrison (US Patent Publication No. 2014/0282962), alone or in combination teaches applicant’s newly amended claim feature(s) noted above in conjunction with the other limitation feature(s) of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks - 35 USC § 101
	The examiner withdraws the rejection made under 35 USC § 101 in view of applicant’s claim amendments. 
Examiner’s Remarks - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendments. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McDaniel, Patrick D. et al. (US Patent Publication No. 2003/0126464) and Pourzandi; Makan et al. (US Patent Publication No. 2009/0190758).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
(571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497